Citation Nr: 0710134	
Decision Date: 04/09/07    Archive Date: 04/16/07

DOCKET NO.  04-31 582A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
a right knee disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1982 to April 1986.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the St. Petersburg Regional Office (RO) of the Department of 
Veterans Affairs (VA) that continued to rate the veteran's 
right knee as 20 percent disabling. 

In an April 2006 statement, the veteran's representative 
indicated that the veteran filed a timely notice of 
disagreement (NOD) with the March 2002 rating decision.  The 
representative contended that the notice of the March 2002 
rating decision was sent to an incorrect mailing address.  
(The record shows that in June 2002 the veteran reported a 
change of address.  In May 2003, the March 2002 rating 
decision was resent to the correct mailing address.)  The 
representative also stated that the veteran requested a de 
novo review of the claim and never actually withdrew his May 
2003 NOD.  This matter is not before the Board and is 
referred to the RO for further action.  

In an April 2006 statement, the veteran's representative 
appears to raise the claim seeking an earlier effective date 
for the separate 10 percent evaluation for arthritis with 
painful motion.  He also stated that there was a clear and 
unmistakable error in the October 1998 rating decision for 
failing to award a separate evaluation for arthritis and 
limitation of motion.  These matters are not before the Board 
and are referred to the RO for appropriate action.   


FINDINGS OF FACT

The veteran's service-connected right knee disorder is 
manifested by moderate (but not severe) 
instability/subluxation and by arthritis with painful motion; 
a compensable limitation of flexion or extension is not 
shown.




CONCLUSION OF LAW

A 30 percent combined rating (based on a formulation of 20 
percent for instability/subluxation and 10 percent for 
arthritis with painful motion) is warranted for the veteran's 
service-connected right knee disorder. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes (Codes) 
5003, 5010, 5257, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
increased rating for his right knee disorder and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
letters dated in July 2003 and February 2006, the RO notified 
the veteran of the information and evidence needed to 
substantiate and complete his claim; of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  The February 2006 letter specifically advised the 
veteran to submit "any evidence in [his] possession that 
pertains to [his] claim.

While complete VCAA notice was not given prior to the rating 
decision on appeal, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran.  
Proper notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
is represented and has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  

A June 2006 letter notified the appellant of the type of 
evidence needed to evaluate the disability rating and to 
determine the effective date of an award in regards to the 
claim of entitlement to increased rating for his right knee 
disorder. (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding the duty to assist, VA has obtained all 
pertinent/identified records.  VA arranged for the veteran to 
be examined.  The veteran has not identified any further 
pertinent records that remain outstanding.  VA's duty to 
assist is met.

II.  Factual Background

2001 to 2003 treatment records from VA greater Los Angeles 
Healthcare System showed periodic treatment for a right knee 
disorder.  A November 2002 record noted complaints of 
stiffness and swelling.  In March 2003, the veteran was 
prescribed a right knee varus unloader brace for right 
lateral knee compartment arthrosis.  

An August 2003 VA examination noted that the veteran had a 
tear of the anterior cruciate ligament (ACL) which was 
repaired in 1992.  He was told that his ACL was torn again 
and he developed moderately severe arthritis.  Physical 
examination showed that he had good heel toe rising.  Range 
of motion studies revealed flexion to 135 degrees and 0 
degrees of extension in the right knee.  He had an increase 
in his anterior drawer sign which was moderately severe.  He 
had fluid in the joint, and tenderness in the joint line.  
His diagnosis was degenerative arthritis also supported by 
subpatellar crepitus and pain and a torn ACL.  His knee was 
moderately severely impaired in function at the present time.  
He was working and able to perform the activities of daily 
living.  The examiner noted that the DeLuca decision applied 
in that the veteran had episodes of pain with a decrease in 
functional capacity.   

On March 2005 VA examination, the veteran had complaints of 
progressive pains in his right knee.  His whole condition 
seemed to be progressively getting worse.  His pain was 
constant, he had occasional swelling, and there was increased 
warmth in the right knee.  There had been no history of it 
giving away and no history of locking following the surgery 
(ACL repair).  He had occasional flare-ups, which happened 
approximately three times a week and lasted from one to one-
and-half hours.  They were usually precipitated by weather 
changes, either damp or cold, and were usually relieved by 
taking Naprosyn and resting the knee.  He indicated that the 
only additional restriction was that when he had a flare-up 
he had to stop doing whatever he was doing and rest the knee.  
He was wearing a Don Joy unloader brace.  The only additional 
restriction on daily activities was that he could not run, 
jump, or climb.  He indicated that he had not lost any time 
at work as a result of his right knee disorder.  

A physical examination of the right knee revealed diffuse 
swelling, well-healed scars, positive patella ballottement, 
marked crepitus, and slight laxity of the anterior cruciate 
with a positive drawer test and positive Lachman's test (1+ 
with an endpoint).  There was no medial lateral instability.  
There was a slight laxity of the lateral collateral ligament.  
There was no neurovascular deficit of the lower extremities.  
The McMurray test was negative and there were no loose bodies 
palpated.  A July 2004 MRI report revealed advanced 
tricompartment degenerative osteoarthritic changes, most 
severely affecting the lateral compartment.  There was bone 
marrow edema on the lateral tibial plateau and lateral 
femoral condyle.  There was a large volume of joint effusion 
and there was a popliteal cyst.  In the description of the 
MRI, there was an anterior third lateral meniscus, completely 
macerated.  The medial meniscus also showed severely advanced 
degeneration.  Range of motion was from 0 to 110 or 140. 
Repeated motion caused an increase in pain and a decrease in 
range of motion up to 10 degrees.  There was no 
incoordination or fatigability.  The diagnosis was: arthritic 
syndrome of the right knee with degenerative status post ACL 
repair.  The veteran had advanced changes of degeneration of 
menisci and articular cartilage of the joint.  There was 
further evidence that the ACL repair might not be working 
optimally.  The examiner noted that all of these point to the 
fact that the veteran had a severe condition of the right 
knee.  

III.  Criteria

Disability ratings are based on the application of a schedule 
of ratings that reflect average earning impairment in 
civilian occupations due to the particular disability. 
Separate diagnostic codes identify specific disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

In a claim for an increased rating, the present level of 
disability is of primary concern; the regulations do not give 
past medical reports precedence over current findings. 
Francisco v. Brown, 7 Vet. App. 55 (1994).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability.  
Essentially, these opinions suggest that such separate 
compensable ratings may be assigned when limitation of knee 
motion is compensable or (under Diagnostic Code 5003), when 
there is X-ray evidence of arthritis together with a finding 
of painful motion.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
38 U.S.C.A. § 5107(b).

The veteran's right knee disorder has been rated under Code 
5257 for recurrent subluxation or lateral instability.  Under 
Code 5257, recurrent subluxation or lateral instability 
warrants a 10 percent rating when slight, a 20 percent rating 
when moderate, and a 30 percent rating when severe.  The 
words "slight," moderate," and "severe" are not defined in 
the Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6.  Use of descriptive terminology such as "mild" by 
medical examiners, although an element of evidence to be 
considered by the Board, is not dispositive of an issue.

Under Codes 5010, 5003 arthritis is rated based on limitation 
of motion under the diagnostic codes applicable to the 
affected body part. 38 C.F.R. § 4.71a.  If limitation of 
motion is present, but noncompensable, a 10 percent rating is 
for application for each major joint.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 
[Plate II, reflects that normal extension of the knee is to 
zero degrees, and normal flexion is to 140 degrees.] Id.  

The two codes for rating knee disabilities based on 
limitation of motion are Code 5260 (for limitation of 
flexion) and Code 5261 (for limitation of extension).  Under 
Code 5260 a 0 percent rating is warranted when flexion is 
limited to 60 degrees; 10 percent when limited to 45 degrees; 
20 percent when limited to 30 degrees; and 30 percent when 
limited to 15 degrees.  Under Code 5261, a 0 percent rating 
is warranted when extension is limited to 5 degrees; 10 
percent when limited to 10 degrees; and 20 percent when 
limited to 15 degrees.  Higher ratings are available for more 
severe limitations. Id.

IV.  Analysis

On the March 2005 VA examination, the veteran's right knee 
range of motion was extension to 0 degrees and flexion to 110 
or 140 degrees, with pain and an additional decrease of 10 
degrees on repeated motion.  The record contains no evidence 
that flexion is limited to 45 degrees so as to warrant a 
10 percent rating for limitation of flexion and no evidence 
that extension is limited to 10 degrees so as to warrant a 10 
percent rating for limitation of extension.  However, if 
limitation of motion is otherwise noncompensable, a 10 
percent rating is to be assigned if there are X-ray findings 
of arthritis and satisfactory evidence of painful motion.  As 
there is X-ray documentation of right knee arthritis and of 
painful motion on flexion, a separate 10 percent rating for 
the arthritis is warranted.  See VAOPGCPREC 23-97, VAOPGCPREC 
9-98.

As to the rating for instability under Code 5257, the 
disability picture presented reasonably reflects moderate 
recurrent subluxation and instability, warranting a 
20 percent rating.  There is no competent (medical) evidence 
that subluxation or instability of the veteran's right knee 
is more than moderate.  Records from VA Greater Los Angeles 
Healthcare System showed treatment for complaints of pain and 
swelling.  The veteran was prescribed a varus unloader brace.  
An August 2003 VA examination revealed a moderately severe 
anterior drawer sign, fluid in the joint, and tenderness in 
the joint line.  His diagnosis was degenerative arthritis 
also supported by subpatellar crepitus and pain and a torn 
ACL.  On March 2005 VA examination, a physical examination of 
the right knee revealed diffuse swelling, positive patella 
ballottement, marked crepitus, and slight laxity of the 
anterior cruciate with a positive drawer test and positive 
Lachman's test (1+ with an endpoint).  There was a slight 
laxity of the lateral collateral ligament.  There was a large 
volume of joint effusion and a completely macerated anterior 
third lateral meniscus.  The veteran had advanced changes of 
degeneration of menisci and articular cartilage of the joint.  
There was further evidence that the ACL repair may not be 
working optimally.  The examiner described the condition of 
the right knee as severe.  While the veteran may assert that 
his right knee instability is more than moderate, as a 
layperson, his opinion in this matter is not competent 
medical evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Hence, a rating in excess of 20 percent for 
instability/subluxation is not warranted.  Combining the 20 
percent rating for subluxation/instability with the 10 
percent rating for arthritis results in a combined 30 percent 
rating for the service-connected right knee disability.  

For a higher rating (under other potentially applicable 
diagnostic codes) one must look to either Code 5262 (for 
impairment of tibia and fibula with nonunion or malunion with 
marked knee disability) or 5256 (for ankylosis of the knee).  
Neither nonunion nor malunion of the tibia or fibula has ever 
been reported, and the right knee has never been described as 
ankylosed.  Accordingly, the other potentially applicable 
codes are not for consideration.


ORDER

A combined rating of 30 percent (based on a formulation of 20 
percent for instability under Code 5257 and 10 percent for 
arthritis with painful motion under Codes 5010, 5003) is 
granted for the veteran's service-connected right knee 
disorder; to that extent the appeal is granted subject to the 
regulations governing payment of monetary awards.




____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


